Exhibit 10.3

GUARANTY
 
THIS GUARANTY AGREEMENT, dated as of February 28, 2008, (as amended,
supplemented and otherwise modified from time to time, this “Guaranty”), is made
by PHH CORPORATION (together with its successors and permitted assigns, the
“Guarantor”) for the benefit of CITIGROUP GLOBAL MARKETS REALTY, CORP. (“Buyer”,
which term shall include Buyer’s successors and assigns and any buyer for whom
Buyer acts as Agent pursuant to the Master Repurchase Agreement).
 
RECITALS
 
A.           Pursuant to the Master Repurchase Agreement, dated as of  February
28, 2008 (as amended, supplemented or otherwise modified from time to time, the
“Master Repurchase Agreement”), among PHH Mortgage Corporation (the “Seller”),
Guarantor and Buyer, Buyer has agreed to purchase certain loans and related
assets (as more particularly defined in the Master Repurchase Agreement, the
“Loans”) from Seller and Seller has agreed to repurchase such Loans upon the
terms and subject to the conditions set forth therein.
 
B.           As of the date hereof, Guarantor will derive a substantial direct
and indirect benefit from Buyer’s purchase and sale of Loans from and to Seller
pursuant to the Master Repurchase Agreement.  To induce Buyer to enter into the
Master Repurchase Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Guarantor has agreed
to provide the guaranty set forth herein (subject to certain limitations).
 
C.           It is a condition precedent to the obligation of Buyer to purchase
the Loans from Seller under the Master Repurchase Agreement that Guarantor shall
have executed and delivered this Guaranty to Buyer.
 
D.           Buyer has executed the Master Repurchase Agreement and the other
Program Documents in reliance on this Guaranty.
 
NOW, THEREFORE, for good and valuable consideration, receipt of which by the
parties hereto is hereby acknowledged, the parties hereto hereby agree as
follows:
 
1.           Defined Terms.
 
(a)           Unless otherwise defined herein, terms defined in the Master
Repurchase Agreement and used herein shall have the meanings given to them in
the Master Repurchase Agreement.
 
“Change of Control” shall mean (i) the acquisition by any Person or group
(within the meaning of the Securities Exchange Act of 1934, as amended, and the
rules of the Securities and Exchange Commission thereunder as in effect on the
Effective Date), directly or indirectly, beneficially or of record, of ownership
or control of in excess of 50% of the voting common stock of the Guarantor on a
fully diluted basis at any time or (ii) if at any time, individuals who, at the
Effective Date, constituted the Board of Directors of the Guarantor (together
with any new directors whose election by such Board of Directors or whose
nomination for election by the shareholders of the Seller, as the case may be,
was approved by a vote of the majority of the directors then still in office who
were either directors at the Effective Date or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Seller then in office.
 

--------------------------------------------------------------------------------


 
“Consolidated Net Income” shall mean, for any period for which such amount is
being determined, the net income (loss) of the Guarantor and its Consolidated
Subsidiaries during such period determined on a consolidated basis for such
period taken as a single accounting period in accordance with GAAP, provided
that there shall be excluded (i) income (or loss) of any Person (other than a
Consolidated Subsidiary) in which the Guarantor or any of its Consolidated
Subsidiaries has an equity investment or comparable interest, except to the
extent of the amount of dividends or other distributions actually paid to the
Guarantor or its Consolidated Subsidiaries by such Person during such period,
(ii) the income (or loss) of any Person accrued prior to the date it becomes a
Consolidated Subsidiary or is merged into or consolidated with the Guarantor or
any of its Consolidated Subsidiaries or the Person’s assets are acquired by the
Guarantor or any of its Consolidated Subsidiaries, (iii) the income of any
Consolidated Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by that Consolidated Subsidiary of the income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Consolidated Subsidiary, (iv) any extraordinary
after-tax gains and (v) any extraordinary pretax losses but only to the extent
attributable to a write-down of financing costs relating to any existing and
future indebtedness.
 
“Consolidated Net Worth” shall mean, at any date of determination, all amounts
which would be included on a balance sheet of the Guarantor and its Consolidated
Subsidiaries under stockholders’ equity as of such date in accordance with GAAP.
 
“Consolidated Subsidiaries” shall mean all Subsidiaries of the Guarantor that
are required to be consolidated with the Guarantor for financial reporting
purposes in accordance with GAAP.
 
“Expiration Date” shall have the meaning set forth in Section 2(c) herein.
 
“Liquidity” shall mean with respect to Guarantor (and its Consolidated
subsidiaries),, as of any date of determination, the sum of all unrestricted
cash owned by such entities, the undrawn portion of all committed credit
facilities under which such entity is the borrower, and the outstanding
principal balance of all unencumbered Loans owned by such entity.
 
“Material Subsidiary” shall mean any Subsidiary of the Guarantor which together
with its Subsidiaries at the time of determination had assets constituting 10%
or more of consolidated assets, accounts for 10% or more of Tangible Net Worth,
or accounts for 10% or more of the revenues of the Guarantor and its
consolidated Subsidiaries for the such fiscal quarter and the three immediately
preceding fiscal quarters considered as a single accounting period  immediately
preceding the date of determination.
 
 “Obligations” shall mean the obligations and liabilities of Seller to Buyer,
including, without limitation, the obligations whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, or out of or in connection with the Master
Repurchase Agreement, any other Program Document or any other document made,
delivered or given in connection therewith or herewith, whether on account of
covenants, Repurchase Prices, Price Differentials, reimbursement obligations,
fees, indemnities, costs, expenses (including, without limitation, all fees and
disbursements of counsel to Buyer that are required to be paid by Seller
pursuant to the terms of the Master Repurchase Agreement) or otherwise.
 
 “Revolving Credit Agreement” shall mean that certain Amended and Restated
Competitive Advance and Revolving Credit Agreement dated January 6, 2006 among
the Guarantor, as Borrower, PHH Vehicle Management Services, Inc., as Canadian
Subsidiary Borrower, Citicorp USA, Inc., as Syndication Agent, The Bank of Nova
Scotia and Wachovia Bank, National Association as Co-Documentation
Agents,  JPMorgan Chase Bank, N.A., as Administrative Agent and the Lenders
referred to therein, and all amendments, modifications and supplements thereto
or restatements thereof as may be in effect as of any date of determination.
 
2

--------------------------------------------------------------------------------




“Subsidiary” shall mean, with respect to any Person, any corporation,
association, joint venture, partnership or other business entity (whether now
existing or hereafter organized) of which at least a majority of the voting
stock or other ownership interests having ordinary voting power for the election
of directors (or the equivalent) is, at the time of which any determination is
being made, owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such
Person.  Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Guaranty shall refer to a Subsidiary or Subsidiaries of
the Guarantor.
 
(b)           The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Guaranty shall refer to this Guaranty as a whole and
not to any particular provision of this Guaranty, and section and paragraph
references are to this Guaranty unless otherwise specified.
 
(c)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
2.           Guaranty.
 
(a)           Guarantor hereby, unconditionally and irrevocably, guarantees to
Buyer and its successors, indorsees, transferees and assigns the prompt and
complete payment and performance by Seller when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations.
 
(b)           Guarantor further agrees to pay any and all expenses (including,
without limitation, all reasonable fees and disbursements of counsel) which may
be paid or incurred by Buyer in enforcing any rights with respect to, or
collecting, any or all of the Obligations and/or enforcing any rights with
respect to, or collecting against, Guarantor under this Guaranty unless, and to
the extent, Guarantor is the prevailing party in any dispute, claim or action
relating thereto.  This Guaranty shall remain in full force and effect until the
Obligations are paid in full, notwithstanding that from time to time prior
thereto Seller may be free from any Obligations.
 
(c)           No payment or payments made by Seller, Guarantor, any other
guarantor or any other Person or received or collected by Buyer from Seller,
Guarantor, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of Guarantor
hereunder.  Guarantor shall remain liable for the Obligations until the
Obligations are satisfied and paid in full and the Master Repurchase Agreement
and the other Program Documents are terminated (such date, the “Expiration
Date”), notwithstanding any payment or payments referred to in the foregoing
sentence other than payments made by Guarantor in respect of the Obligations or
payments received or collected from Guarantor in respect of the Obligations.
 
(d)           Guarantor agrees that whenever, at any time, or from time to time,
it shall make any payment to Buyer on account of its liability hereunder, it
will notify Buyer in writing that such payment is made under this Guaranty for
such purpose.
 
3

--------------------------------------------------------------------------------


 
3.           Representations and Warranties of Guarantor.  Guarantor hereby
represents and warrants that throughout the term of the Program Documents:
 
(a)           Existence.  Guarantor (a) is a corporation duly organized, validly
existing and in good standing under the laws of the state of its incorporation,
(b) has all requisite corporate or other power, and has all governmental
licenses, authorizations, consents and approvals, necessary to own its assets
and carry on its business as now being or as proposed to be conducted, except
where the lack of such licenses, authorizations, consents and approvals would
not be reasonably likely to have a Material Adverse Effect, (c) is qualified to
do business and is in good standing in all other jurisdictions in which the
nature of the business conducted by it makes such qualification necessary,
except where failure so to qualify would not be reasonably likely (either
individually or in the aggregate) to have a Material Adverse Effect, and (d) is
in compliance in all material respects with all Requirements of Law.
 
(b)           Financial Condition.  Guarantor has heretofore furnished to Buyer
a copy of its (1) consolidated balance sheet for the fiscal year ended as of
December 31, 2006 and the related consolidated statements of income and retained
earnings and of cash flows for the fiscal year then ended, setting forth in each
case in comparative form the figures for the previous year, with the opinion
thereon of a nationally recognized public accounting firm and (2) unaudited
consolidated balance sheet for the quarterly fiscal period(s) ended March 31,
2007, June 30, 2007 and September 30, 2007 and the related unaudited
consolidated statements of income and retained earnings and Guarantor’s cash
flows for such quarterly fiscal period(s), setting forth in each case in
comparative form the figures for the previous year.  All such financial
statements are complete and correct in all material respects and fairly present
the consolidated financial condition of Guarantor and its Consolidated
Subsidiaries and the consolidated results of its operations for the relevant
time period, all in accordance with GAAP applied on a consistent basis.  Since
December 31, 2006 there has been no development or event nor any prospective
development or event which has had or should reasonably be expected to have a
Material Adverse Effect.
 
(c)           Legal Proceeding.  There are no actions, suits, arbitrations,
investigations or proceedings pending or, to its knowledge, threatened against
the Guarantor or any of its Subsidiaries or Affiliates or affecting any of the
property thereof before any Governmental Authority, (i) as to which individually
or in the aggregate there is a reasonable likelihood of an adverse decision
which would be reasonably likely to have a Material Adverse Effect or (ii) which
questions the validity or enforceability of any of the Program Documents or any
action to be taken in connection with the transactions contemplated thereby and
there is a reasonable likelihood of a Material Adverse Effect or adverse
decision.
 
(d)           Noncontravention. The execution and delivery by the Guarantor of
this Guaranty and the other Program Documents to which it is a party does not:
 
1.           conflict with, breach or violate any provision of the
organizational documents or material agreements of the Guarantor or any law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award currently in effect having applicability to the Guarantor or its
properties;
 
2.           constitute a material default by the Guarantor under any loan or
repurchase agreement, mortgage, indenture or other agreement or instrument to
which the Guarantor is a party or by which it or any of its properties is or may
be bound or affected; or
 
3.           result in or require the creation of any lien upon or in respect of
any of the assets of the Guarantor except the liens granted to Buyer by the
Guarantor under the Program Documents, if any.
 
4

--------------------------------------------------------------------------------


 
(e)           Corporate Existence and Power. The Guarantor and its Subsidiaries
have been duly organized and are validly existing in good standing under the
laws of their respective jurisdictions of incorporation and are in good standing
or have applied for authority to operate as a foreign corporation in all
jurisdictions where the nature of their properties or business so requires it
and where a failure to be in good standing as a foreign corporation would have a
Material Adverse Effect.  The Guarantor has the corporate power to execute,
deliver and perform its obligations under this Guaranty and the other Program
Documents and other documents contemplated hereby.
 
(f)           Corporate Authority and No Violation. The execution, delivery and
performance of this Guaranty and the other Program Documents (a) have been duly
authorized by all necessary corporate action on the part of the Guarantor, (b)
will not violate any provision of any applicable law applicable to the Guarantor
or any of its Subsidiaries or any of their respective properties or assets, (c)
will not violate any provision of the certificate of incorporation or by-laws of
the Guarantor or any of its Subsidiaries, or any material contractual obligation
of the Guarantor or any of its Subsidiaries, (d) will not be in conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under, any material indenture, agreement, bond, note or instrument and
(e) will not result in the creation or imposition of any lien upon any property
or assets of the Guarantor or any of its Subsidiaries other than pursuant to
this Guaranty or any other Program Document.
 
(g)           Taxes.  The Guarantor has filed all federal and state tax returns
which are required to be filed and paid all taxes, including any assessments
received by it, to the extent that such taxes have become due (other than for
taxes that are being contested in good faith or for which it has established
adequate reserves).  Any taxes, fees and other governmental charges payable by
the Guarantor  in connection with the execution and delivery of this Guaranty
and each other Program Document to which the Guarantor is a party have been paid
except to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.
 
(h)           Investment Company Act Compliance.  None of the Guarantor or any
of its Subsidiaries is not, and will not during the term of the Master
Repurchase Agreement be (a) an “investment company” or is required to be
registered as an “investment company” as defined under the Investment Company
Act nor as an entity under the control of an “investment company” as defined
under the Investment Company Act or (b) a “holding company” as defined in, or
subject to regulations under, the Public Utility Holding Company Act of 1935, as
amended.
 
(i)           No Legal Bar.  The execution, delivery and performance of this
Guaranty, the other Program Documents and the use of the proceeds thereof will
not violate any Requirement of Law or Contractual Obligation of Guarantor or of
any of its Subsidiaries and will not result in, or require, the creation or
imposition of any Lien (other than the Liens created under the Master Repurchase
Agreement) on any of its properties or revenues pursuant to any such Requirement
of Law or Contractual Obligation.
 
(j)           Compliance With Law, Etc. No practice, procedure or policy
employed or proposed to be employed by the Guarantor in the conduct of its
businesses violates any law, regulation, judgment, agreement, regulatory
consent, order or decree applicable to it which, if enforced, may reasonably
result in either a Material Adverse Change or a Material Adverse Effect with
respect to the Guarantor.
 
5

--------------------------------------------------------------------------------


 
(k)           No Default.  The Guarantor and its Subsidiaries are not in default
under or with respect to any of its Contractual Obligations in any respect which
should reasonably be expected to have a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.
 
(l)           Chief Executive Office; Chief Operating Office.  Guarantor’s chief
executive office and chief operating office are located at 3000 Leadenhall Road
Mount Laurel, New Jersey 08054.
 
(m)         True and Complete Disclosure.  The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of
Guarantor or any of its Subsidiaries to Buyer in connection with the
negotiation, preparation or delivery of this Guaranty and the other Program
Documents or included herein or therein or delivered pursuant hereto or thereto,
when taken as a whole, do not contain any untrue statement of material fact or
omit to state any material fact necessary to make the statements herein or
therein, in light of the circumstances under which they were made, not
misleading. All written information furnished after the date hereof by or on
behalf of the Guarantor or any of its Subsidiaries to Buyer in connection with
this Guaranty and the other Program Documents and the transactions contemplated
thereby will be true, complete and accurate in every material respect, or (in
the case of projections) based on reasonable estimates, on the date as of which
such information is stated or certified. There is no fact known to a Responsible
Officer that, after due inquiry, could reasonably be expected to have a Material
Adverse Effect or cause a Material Adverse Change, that has not been disclosed
herein, in the other Program Documents or in a report, financial statement,
exhibit, schedule, disclosure letter or other writing furnished to Buyer for use
in connection with the transactions contemplated hereby or thereby.
 
(n)           Liquidity.  Guarantor and its Consolidated Subsidiaries have
Liquidity in an amount equal to at least $200,000,000.
 
(o)           Ratio of Indebtedness to Tangible Net Worth. Guarantor and its
Consolidated Subsidiaries have a ratio of Indebtedness to Tangible Net Worth
that does not exceed 10.0 to 1.0.
 
(p)           Consolidated Net Worth.  Guarantor and its Consolidated
Subsidiaries have a Consolidated Net Worth on the last day of the fiscal quarter
ending on December 31, 2004 of no less than the sum of (i) $1,000,000,000 plus
(ii) 25% of Consolidated Net Income, if positive for each fiscal quarter ended
after December 31, 2004.
 
(q)           No Burdensome Restrictions.  No Requirement of Law or Contractual
Obligation of each of the Guarantor or any of its Subsidiaries has a Material
Adverse Effect.
 
(r)           Solvency.  The Guarantor does not intend to incur, nor does it
believe that it has incurred, debts beyond its ability to pay such debts as they
mature.  The Guarantor is not contemplating the commencement of insolvency,
bankruptcy, liquidation or consolidation proceedings or the appointment of a
receiver, liquidator, conservator, trustee or similar official in respect of the
Guarantor or any of its assets.
 
(s)           Valid and Binding Obligations.  Each of the Program Documents to
which the Guarantor is a party, when executed and delivered by the Guarantor
will constitute the legal, valid and binding obligations of the Guarantor
enforceable against the Guarantor in accordance with their respective terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and general equitable principles (regardless of whether enforcement is
sought in a proceeding in equity or at law).
 
6

--------------------------------------------------------------------------------


 
(t)           No Consents.  No consent, license, approval or authorization from,
or registration, filing or declaration with, any regulatory body, administrative
agency, or other governmental, instrumentality, nor any consent, approval,
waiver or notification of any creditor, lessor or other non-governmental person,
is required in connection with the execution, delivery and performance by the
Guarantor of this Guaranty or the consummation by the Guarantor of any other
Program Document, other than any that have heretofore been obtained, given or
made or would otherwise not result in a Material Adverse Effect if not so
obtained, given or made.
 
4.           Covenants of Guarantor.  Guarantor hereby covenants and agrees with
Buyer that during the term of the Program Documents:
 
(a)           Financial Statements and Other Information; Financial Covenants.
 
(i)           The Guarantor shall keep or cause to be kept in reasonable detail
books and records setting forth an account of its assets and business.  The
Guarantor shall furnish or cause to be furnished to Buyer the following:
 
Guarantor shall deliver to Buyer:
 
1.           As soon as available and in any event within sixty (60) days after
the end of each of the first three quarterly fiscal periods of each fiscal year
of Guarantor, a certification in the form of Exhibit A hereto together with the
consolidated balance sheets of Guarantor and its Consolidated Subsidiaries as at
the end of such period and the related unaudited consolidated statements of
income and retained earnings and of cash flows for Guarantor and its
Consolidated Subsidiaries for such period and the portion of the fiscal year
through the end of such period, setting forth in each case in comparative form
the figures for the previous year, accompanied by a certificate of a Responsible
Officer of Guarantor, which certificate shall state that said consolidated
financial statements fairly present the consolidated financial condition and
results of operations of Guarantor and its Consolidated Subsidiaries in
accordance with GAAP, consistently applied, as at the end of, and for, such
period (subject to normal year-end adjustments);
 
2.           As soon as available and in any event within one hundred (100) days
after the end of each fiscal year of Guarantor and its Consolidated
Subsidiaries, a certification in the form of Exhibit A hereto together with the
consolidated balance sheets of Guarantor and its Consolidated Subsidiaries as at
the end of such fiscal year and the related consolidated statements of income
and retained earnings and of cash flows for Guarantor for such year, setting
forth in each case in comparative form the figures for the previous year,
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall not be qualified as to scope
of audit or going concern and shall state that said consolidated financial
statements fairly present the consolidated financial condition and results of
operations of Guarantor at the end of, and for, such fiscal year in accordance
with GAAP; and
 
3.           From time to time such other information regarding the financial
condition, operations, or business of Guarantor as Buyer may reasonably request.
 
(b)           Litigation.  Guarantor will promptly, and in any event within
three (3) Business Days after service of process on any of the following, give
to Buyer notice of all legal or arbitrable proceedings affecting it or any of
its Subsidiaries that questions or challenges the validity or enforceability of
any of the Program Documents or as to which an adverse determination may
reasonably result in a Material Adverse Effect.
 
7

--------------------------------------------------------------------------------


 
(c)           Existence, Etc.  The Guarantor and its Subsidiaries will:
 
1.           preserve and maintain its legal existence and all of its material
rights, privileges, licenses and franchises;
 
2.           comply with the requirements of all applicable laws, rules,
regulations and orders of Governmental Authorities (including, without
limitation, truth in lending, real estate settlement procedures and all
environmental laws) if failure to comply with such requirements would be
reasonably likely (either individually or in the aggregate) to have a Material
Adverse Effect;
 
3.           keep adequate records and books of account, in which complete
entries will be made in accordance with GAAP consistently applied;
 
4.           not move its chief executive office or chief operating office from
the respective addresses unless it shall have provided Buyer 30 days prior
written notice of such change;
 
(d)           Prohibition of Fundamental Changes.   Guarantor shall at any time,
directly or indirectly form or enter into any partnership, joint venture,
syndicate or other combination which may reasonably have a Material Adverse
Effect with respect to it.
 
(e)           Notice of Material Events. The Guarantor shall promptly inform
Buyer in writing of any of the following:
 
1.           upon it becoming aware of, and in any event within one (1) Business
Day after the occurrence of any Default, Event of Default, Event of Termination
or any event of default or default under any Program Document or other material
agreement of Guarantor;
 
2.           any entry of a final non-appealable judgment or decree against
Guarantor or any of its material Subsidiaries in excess of $5,000,000;
 
3.           any material dispute, licensing issue, litigation, investigation,
proceeding or suspension between the Guarantor, on the one hand, and any
Governmental Authority or any other Person, on the other hand;
 
4.           any material change in accounting policies or financial reporting
practices of the Guarantor, other than changes in accounting policies resulting
from the application of new or amended GAAP; and
 
5.           any event, circumstance or condition that has resulted, or has a
reasonable likelihood of resulting in a Material Adverse Effect with respect to
the Guarantor.
 
(f)           Nature of Business.  The Guarantor shall not make any material
change in the nature of its business as carried on at the date hereof.
 
8

--------------------------------------------------------------------------------


 
(g)          Transactions with Affiliates.  Guarantor will not enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate unless
such transaction is (i) otherwise permitted under this Guaranty, (ii) in the
ordinary course of Guarantor’s business and (iii) upon fair and reasonable terms
no less favorable to Guarantor than it would obtain in a comparable arm’s length
transaction with a Person which is not an Affiliate.
 
(h)          Consolidation, Merger.  Neither the Guarantor nor any of its
Material Subsidiaries (in one transaction or series of transactions) will wind
up, liquidate or dissolve its affairs, or enter into any transaction of merger
or consolidation, except any merger, consolidation, dissolution or liquidation
(i) in which the Guarantor is the surviving entity or if the Guarantor is not a
party to such transaction then a Material Subsidiary is the surviving entity,
(ii) in which the surviving entity becomes a Material Subsidiary of the
Guarantor immediately upon the effectiveness of such merger, consolidation,
dissolution or liquidation or (iii) in connection with a transaction permitted
by this Section; provided that immediately prior to giving effect to such
transaction, no Default or Event of Default has occurred or is continuing.
 
(i)           Limitation on Sale of Assets.  Guarantor shall not convey, sell,
lease, assign, transfer or otherwise dispose of (collectively, “Transfer”), all
or substantially all of its Property, business or assets (including, without
limitation, receivables and leasehold interests) whether now owned or hereafter
acquired or allow any Subsidiary to Transfer substantially all of its assets to
any Person, unless such Transfer is in the ordinary course of business of the
Guarantor or any of its Subsidiaries.
 
(j)           [Reserved].
 
(k)          Maintenance of Liquidity.  Guarantor and its Consolidated
Subsidiaries shall insure that at all times it has Liquidity in an amount equal
to at least $200,000,000.
 
(l)           Consolidated Net Worth.  Guarantor and its Consolidated
Subsidiaries shall not permit its Consolidated Net Worth on the last day of any
fiscal quarter to be less than the sum of (i) $1,000,000,000 plus (ii) 25% of
Consolidated Net Income, if positive, for each fiscal quarter ended after
December 31, 2004.
 
(m)          Ratio of Indebtedness to Tangible Net Worth. Guarantor and its
Consolidated Subsidiaries shall not permit, at any time, their ratio of
Indebtedness to Tangible Net Worth to exceed 10.0 to 1.0.
 
(n)           [Reserved].
 
(o)           Maintenance of Licenses. The Guarantor shall maintain all
licenses, permits or other approvals necessary for the Guarantor to conduct its
business and to perform its obligations under this Guaranty and each other
Program Document to which it is a party and the Guarantor shall conduct its
business in accordance with applicable law; except to the extent that failure to
comply with the provisions of this clause (c) could not be reasonably expected
to have a Material Adverse Effect.
 
(p)           Taxes, Etc.  The Guarantor shall duly pay and discharge, or cause
to be paid and discharged, before the same shall become delinquent, all federal,
state or local taxes, assessments, levies and other governmental charges,
imposed upon the Guarantor or any of its Subsidiaries or their respective
properties, sales and activities, or any part thereof, or upon the income or
profits therefrom, as well as all claims for labor, materials, or supplies which
if unpaid could reasonably be expected to result in a Material Adverse Effect;
provided that any such tax, assessment, charge, levy or claim need not be paid
if the validity or amount thereof shall currently be contested in good faith by
appropriate proceedings and if the Guarantor shall have set aside on its books
reserves (the presentation of which is segregated to the extent required by
GAAP) adequate with respect thereto if reserves shall be deemed necessary by the
Guarantor in accordance with GAAP; and provided, further, that the Guarantor
will pay all such taxes, assessments, levies or other governmental charges
forthwith upon the commencement of proceedings to foreclose any lien which may
have attached as security therefor (unless the same is fully bonded or otherwise
effectively stayed).
 
9

--------------------------------------------------------------------------------


 
(q)           Change of Fiscal Year.  Guarantor will not at any time, directly
or indirectly, except upon ninety (90) days’ prior written notice to Buyer,
change the date on which its fiscal year begins from its current fiscal year
beginning date.
 
(r)           Most-Favored Status. If any covenant in the Revolving Credit
Agreement that is comparable to a covenant set forth in Section 4, is amended or
modified in such a way that is more restrictive in respect of Guarantor (as the
borrower thereunder), such amendment or modification shall, with no further
action of Guarantor or Buyer, automatically become a part of this Guaranty and
be incorporated into such comparable covenant set forth herein.
 
5.           Right of Set-off.  Upon the occurrence of any Event of Default and
failure by Guarantor to timely perform any of its obligations hereunder,
Guarantor hereby irrevocably authorizes Buyer or any of its Affiliates at any
time and from time to time without notice to Guarantor, any such notice being
expressly waived by Guarantor, to set-off and appropriate and apply any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by Buyer or any of its Affiliates to or for
the credit or the account of Guarantor, or any part thereof in such amounts as
Buyer may elect, against and on account of the obligations and liabilities of
Guarantor to Buyer hereunder and claims of every nature and description of Buyer
or any of its Affiliates against Guarantor, in any currency, whether arising
hereunder, under the Master Repurchase Agreement, or under any other Program
Document, as Buyer may elect, whether or not Buyer has made any demand for
payment and although such obligations, liabilities and claims may be contingent
or unmatured.  Buyer shall notify Guarantor promptly of any such set-off and the
application made by Buyer; provided that the failure to give such notice shall
not affect the validity of such set-off and application. The rights of Buyer and
its Affiliates under this Section are in addition to other rights and remedies
(including without limitation, other rights of set-off) which Buyer and its
Affiliates may have under this Guaranty, the Master Repurchase Agreement or any
other Program Document.
 
6.           No Subrogation. Notwithstanding any payment or payments made by
Guarantor hereunder or any set-off or application of funds of Guarantor by Buyer
or any of its Affiliates, Guarantor shall not be entitled to be subrogated to
any of the rights of Buyer against Seller or any other guarantor or any
collateral security or guarantee or right of offset held by Buyer for the
payment of the Obligations, nor shall Guarantor seek or be entitled to seek any
contribution or reimbursement from Seller or any other guarantor in respect of
payments made by Guarantor hereunder, until all amounts owing to Buyer by Seller
on account of the Obligations are paid and satisfied in full and the Master
Repurchase Agreement and the other Program documents have been terminated.  If
any amount shall be paid to Guarantor on account of such subrogation rights at
any time when all of the Obligations shall not have been paid and satisfied in
full, such amount shall be held by Guarantor in trust for Buyer, segregated from
other funds of Guarantor, and shall, forthwith upon receipt by Guarantor, be
turned over to Buyer in the exact form received by Guarantor (duly indorsed by
Guarantor to Buyer, if required), to be applied against the Obligations, whether
matured or unmatured, in such order as Buyer may determine.
 
10

--------------------------------------------------------------------------------


 
7.           Event of Default. Each of the following shall constitute an Event
of Default hereunder:
 
(a)           the Guarantor shall default in the payment of any amount required
to be paid by it under this Guaranty; or
 
(b)           any representation, warranty or certification made or deemed made
herein or in any other Program  Document by the Guarantor or any certificate
furnished by the Guarantor to Buyer pursuant to the provisions thereof, shall
prove to have been false or misleading in any material respect as of the time
made or furnished; or
 
(c)           the Guarantor shall fail to comply with Sections 4(c)(1), 4(d),
4(e)(1), 4(e)(5), 4(h) through 4(l) of this Guaranty, and such default shall
continue unremedied for a period of one (1) Business Day after the earlier of
discovery of such failure by or notice of such failure to Guarantor; or
 
(d)           except as otherwise set forth in this Section 7, the Guarantor
shall fail to observe or perform any other covenant, provision or agreement
contained in this Guaranty or in any other Program Document, and such failure to
observe or perform shall continue unremedied for a period of five (5) Business
Days after the earlier of discovery of such failure by or notice of such failure
to Guarantor; or
 
(e)           a final judgment or judgments for the payment of money in excess
of $25,000,000 in the aggregate (to the extent that it is, in the reasonable
determination of Buyer, uninsured and provided that any insurance or other
credit posted in connection with an appeal shall not be deemed insurance for
these purposes) shall be rendered against the Guarantor or any of its
Subsidiaries by one or more courts, administrative tribunals or other bodies
having jurisdiction over them and the same shall not be discharged (or provision
shall not be made for such discharge) or bonded, or a stay of execution thereof
shall not be procured, within sixty (30) days from the date of entry thereof and
the Guarantor or any such Subsidiary shall not, within said period of sixty (30)
days, or such longer period during which execution of the same shall have been
stayed or bonded, appeal therefrom and cause the execution thereof to be stayed
during such appeal; or
 
(f)           the Guarantor shall admit in writing its inability to pays its
debts as such debts become due; or
 
(g)           (i) a custodian, receiver, conservator, liquidator, trustee,
sequestrator or similar official for Guarantor or any of its material Affiliates
or Material Subsidiaries, or of any of Guarantor’s or its material Affiliate’s
or Material Subsidiaries’ Property (as a debtor or creditor protection
procedure), is appointed or takes possession of such Property; or (ii) Guarantor
or any of its material Affiliates or Material Subsidiaries generally fails to
pay Guarantor’s or its material Affiliates’ or Material Subsidiaries’ debts as
they become due; or (iii) Guarantor or any of its material Affiliates or
Material Subsidiaries is adjudicated bankrupt or insolvent; or an order for
relief is entered under the Bankruptcy Code, or any successor or similar
applicable statute, or any administrative insolvency scheme, against Seller or
any of its material Affiliates or Material Subsidiaries; or (iv) any of
Guarantor’s or any of its material Affiliates’ or Material Subsidiaries Property
is sequestered by court or administrative order; or (v) a petition is filed
against Guarantor or any of its material Affiliates or Material Subsidiaries
under any bankruptcy, reorganization, arrangement, insolvency, readjustment of
debt, dissolution, moratorium, delinquency or liquidation law of any
jurisdiction, whether now or subsequently in effect; or
 
(h)           Guarantor or any of its material Affiliates or Subsidiaries files
a voluntary petition in bankruptcy, seeks relief under any provision of any
bankruptcy, reorganization, moratorium, delinquency, arrangement, insolvency,
readjustment of debt, dissolution or liquidation law of any jurisdiction whether
now or subsequently in effect; or consents to the filing of any petition against
it under any such law; or consents to the appointment of or taking possession by
a custodian, receiver, conservator, trustee, liquidator, sequestrator or similar
official for Guarantor or any of its material Affiliates or Subsidiaries, or of
all or any part of Guarantor’s or its material  Affiliates’ or Subsidiaries’
Property; or makes an assignment for the benefit of Guarantor or its material
Affiliates’ or Subsidiaries’ creditors; or
 
11

--------------------------------------------------------------------------------


 
(i)           any Governmental Authority or any person, agency or entity acting
or purporting to act under governmental authority shall have taken any action to
condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the Property of Guarantor or any of its Affiliates, or shall
have taken any action to displace the management of Guarantor or any of its
Affiliates or to curtail its authority in the conduct of the business of
Guarantor or any of its Affiliates, or takes any action in the nature of
enforcement to remove, limit or restrict the approval of Guarantor or any of its
Affiliates as an issuer, buyer or a seller/servicer of Loans or securities
backed thereby; or
 
(j)           any Change of Control of Guarantor shall have occurred without the
prior consent of Buyer; or
 
(k)          Guarantor or any Subsidiary or Affiliate of Guarantor shall
experience an “Event of Default” as defined under any instrument, agreement or
contract between Guarantor or such other entity, on the one hand, and Buyer or
any of Buyer’s Affiliates on the other; or Guarantor or any Subsidiary or
Affiliate of Guarantor shall experience an “Event of Default” as defined under
the terms of any repurchase agreement, loan and security agreement or similar
credit facility or agreement for Indebtedness entered into by Guarantor, Seller
or such other entity and any third party in an amount individually or in the
aggregate greater than $25,000,000, which default or failure entitles any party
to require acceleration or prepayment of such Indebtedness thereunder; or
 
(l)           any other event shall occur with respect to the Guarantor which
Buyer determines, in its sole discretion, has had a Material Adverse Effect; or
 
(m)         any material Event of Default under the Master Repurchase Agreement
shall have occurred and is continuing beyond any applicable cure period under
any of the Program Documents; or
 
(n)          an “Event of Default” (as defined in the Revolving Credit
Agreement; such Event of Default, a “Revolver Event of Default”) under the
Revolving Credit Agreement shall have occurred; provided, however, that any such
Revolver Event of Default shall not constitute an Event of Default hereunder if
such Revolver Event of Default has been waived by Buyer in writing.
 
8.           Amendments, Etc. with Respect to the Obligations. Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against Guarantor and without notice to or further assent by Guarantor,
any demand for payment of any of the Obligations made by Buyer may be rescinded
by Buyer and any of the Obligations continued, and the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, terminated, waived, surrendered or released, rejected
or disaffirmed (whether in bankruptcy or otherwise) by Buyer, and the Master
Repurchase Agreement and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as Buyer may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by Buyer for
the payment of the Obligations may be sold, exchanged, waived, surrendered or
released.  Buyer shall not have any obligation to protect, secure, perfect or
insure any lien at any time held by it as security for the Obligations or for
this Guaranty or any property subject thereto.  When making any demand hereunder
against Guarantor, Buyer may, but shall be under no obligation to make a similar
demand on Seller or any other guarantor, and any failure by Buyer to make any
such demand or to collect any payments from Seller or any such other guarantor
or any release of Seller or such other guarantor shall not relieve Guarantor of
its obligations or liabilities hereunder, and shall not impair or affect the
rights and remedies, express or implied, or as a matter of law, of Buyer against
Guarantor.  For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.
 
12

--------------------------------------------------------------------------------


 
9.           Waiver of Rights. Except as otherwise expressly provided herein,
Guarantor waives any and all notice of any kind including, without limitation,
notice of the creation, renewal, extension or accrual of any of the Obligations,
and notice of or proof of reliance by Buyer upon this Guaranty or acceptance of
this Guaranty; the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon this Guaranty; and all dealings between Seller and
Guarantor, on the one hand, and Buyer, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon this
Guaranty. Guarantor waives diligence, presentment, protest, demand for payment
and notice of default or nonpayment to or upon Seller or Guarantor with respect
to the Obligations.  In addition, as this Guaranty is a guaranty of payment and
performance and not of collection, Guarantor waives any requirement that Buyer
exhaust any right, power or remedy or proceed against Seller.
 
10.           Guaranty Absolute and Unconditional. Guarantor understands and
agrees that this Guaranty shall be construed as a continuing, absolute and
unconditional guarantee of the full and punctual payment and performance by
Seller of the Obligations and not of their collectibility only and is in no way
conditioned upon any requirement that Buyer first attempt to collect any of the
obligations from Seller, without regard to (a) the validity, regularity or
enforceability of the Master Repurchase Agreement or any other Program Document,
any of the Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
Buyer, (b) any defense, set-off, deduction, abatement, recoupment, reduction or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by Seller against Buyer, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of Seller or
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of Seller from the Obligations, or of Guarantor from this
Guaranty, in bankruptcy or in any other instance. When pursuing its rights and
remedies hereunder against Guarantor, Buyer may, but shall be under no
obligation to, pursue such rights, powers, privileges and remedies as they may
have against Seller or any other Person or against the Purchased Items or any
other collateral security or guarantee for the Obligations or any right of
offset with respect thereto, and any failure by any Buyer to pursue such other
rights or remedies or to collect any payments from Seller or any such other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of Seller or any such other
Person or any such collateral security, guarantee or right of offset, shall not
relieve Guarantor of any liability hereunder, and shall not impair or affect the
rights, powers, privileges and remedies, whether express, implied or available
as a matter of law or equity, of Buyer against Guarantor.  This Guaranty shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon Guarantor and the successors and assigns thereof, and
shall inure to the benefit of Buyer, and its successors, indorsees, transferees
and assigns, until all the Obligations and the obligations of Guarantor under
this Guaranty shall have been satisfied by performance and payment in full and
the Master Repurchase Agreement and the other Program Documents shall have been
terminated, notwithstanding that from time to time during the term of the Master
Repurchase Agreement Seller may be free from any Obligations.
 
13

--------------------------------------------------------------------------------


 
11.           Reinstatement. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Seller or Guarantor, or upon or as a result of the appointment
of a receiver, intervenor or conservator of, or trustee or similar officer for,
Seller or Guarantor or any substantial part of its property, or otherwise, all
as though such payments had not been made.
 
12.           Payments. Guarantor hereby guarantees that payments hereunder will
be paid to Buyer without deduction, abatement, recoupment, reduction, set-off or
counterclaim, in U.S. Dollars and in accordance with the wiring instructions of
Buyer.
 
13.           Notices.  Except as provided herein, all notices, requests and
other communications required or permitted by this Guaranty (including without
limitation any modifications of, or waivers, requests or consents under, this
Guaranty) shall be in writing, shall be sent by mail, facsimile transmission or
electronic transmissions, and shall be effective and deemed delivered only when
received by the party to which it is sent to the intended recipient at the
“Address for Notices” specified on the signature page hereto; or, as to any
party, at such other address as shall be designated by such party in a written
notice to each other party; provided, however, that a facsimile transmission
shall be deemed to be received when transmitted so long as the transmitting
machine has provided an electronic confirmation (without error message) of such
transmission and notices being sent by first class mail, postage prepaid, shall
be deemed to be received five (5) Business Days following the mailing thereof.
 
14.           Severability.  If any of the provisions of this Guaranty shall be
held invalid or unenforceable, this Guaranty shall be construed as if not
containing such provisions, and the rights and obligations of the parties hereto
shall be construed and enforced accordingly.
 
15.           Integration. This Guaranty and the other Program Documents
represent the agreement of Guarantor with respect to the subject matter hereof
and thereof and there are no promises or representations by Buyer relative to
the subject matter hereof or thereof not reflected herein or therein.
 
16.           Amendments in Writing; No Waiver; Cumulative Remedies.
 
(a)           None of the terms or provisions of this Guaranty may be waived,
amended, supplemented or otherwise modified except by a written instrument
executed by Guarantor and Buyer; provided that any provision of this Guaranty
may be waived in writing by Buyer.
 
(b)           Buyer not shall be deemed by any act (except by a written
instrument pursuant to Section 15(a) hereof), delay, indulgence, omission or
otherwise be deemed to have waived any right, power, privilege or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof.  No failure to exercise, nor
any delay in exercising, on the part of Buyer, any right, power, remedy or
privilege hereunder shall operate as a waiver thereof.  No single or partial
exercise of any right, power, remedy or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by Buyer of any right, power, privilege or remedy hereunder
on any one occasion shall not be construed as a bar to any right, power,
privilege or remedy which Buyer would otherwise have on any future occasion.
 
(c)           The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
 
14

--------------------------------------------------------------------------------


 
17.           Section Headings.  The section headings used in this Guaranty are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.
 
18.           Successors and Assigns. This Guaranty shall be binding upon the
successors and permitted assigns of Guarantor and shall inure to the benefit of
Buyer and its successors and assigns.  This Guaranty may not be assigned by
Guarantor without the express written consent of Buyer in its sole discretion
and any attempt to assign or transfer this Guaranty without such consent shall
be null and void and of no effect whatsoever.
 
19.           Governing Law. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE
WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT
TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).
 
20.           Waiver Of Jury Trial; Consent To Jurisdiction And Venue; Service
Of Process.  THE GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY, THE PROGRAM DOCUMENTS OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. THE GUARANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY CONSENTS, ON BEHALF OF ITSELF AND ITS PROPERTY,
TO THE NON-EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR IN
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE PROGRAM DOCUMENTS.  THE
GUARANTOR HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION SUCH PARTY MAY HAVE TO,
NON-EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW
YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM
DOCUMENTS.  THE GUARANTOR HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF A
SUMMONS AND COMPLAINT AND OTHER PROCESS IN ANY ACTION, CLAIM OR PROCEEDING
BROUGHT BY SUCH OTHER PARTY IN CONNECTION WITH THIS GUARANTY OR THE OTHER
PROGRAM DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER, OR THE
PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS, ON BEHALF OF ITSELF OR ITS PROPERTY,
IN THE MANNER SPECIFIED IN THIS SECTION 19 AND TO THE GUARANTOR’S ADDRESS SET
FORTH UNDER ITS SIGNATURE BELOW OR SUCH OTHER ADDRESS AS THE GUARANTOR SHALL
HAVE PROVIDED IN WRITING TO BUYER.  NOTHING IN THIS SECTION 19 SHALL AFFECT THE
RIGHT OF THE BUYER HERETO TO (I) SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW, OR (II) BRING ANY ACTION OR PROCEEDING AGAINST THE
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY OTHER JURISDICTIONS.
 
21.           Counterparts. This Guaranty may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Guaranty by signing
any such counterpart.
 
[Signature page to follow]
 

 
 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered as of the day and year first above written.
 


PHH CORPORATION
   
By:
/s/ Clair Raubenstine
Name:
Clair Raubenstine
Title:
EVP, Chief Financial Officer

 
 
 
Address for Notices:
3000 Leadenhall Road
Mount Laurel, New Jersey 08054
Attention:
Mark Johnson, Vice President and Treasurer
Telephone:
(856) 917-0183
Fax:
(856) 917-0107





CITIGROUP GLOBAL MARKETS REALTY CORP.
   
By:
/s/ Perry J. DeFelice, Jr.
Name:
Perry J. DeFelice, Jr.
Title:
Authorized Signatory



 
 
Address for Notices:
Citigroup Global Markets Realty Corp.
390 Greenwich Street
New York, New York  10013
Attention:
Bobbie Theivakumaran
Telephone:
(212) 723-6753
Fax:
(212) 723-8604



 


--------------------------------------------------------------------------------
